Case: 2:18-cv-01060-EAS-EPD Doc #: 136-31 Filed: 02/17/21 Page: 1 of 5 PAGEID #: 2997

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
DEARREA KING, : Case No. 2:18-cv-1060
Plaintiff, : Chief Judge Sargus
Chief Magistrate Judge Deavers
Vv.
CITY OF COLUMBUS, et al.,

Defendants.

THIRD-PARTY DEFENDANT JARONN COLLINS’ RESPONSES TO
DEFENDANT BRYAN MASON’S REQUESTS FOR ADMISSION

 

 

Third-Party Defendant Jaronn Collins hereby responds to Defendant Bryan
Mason’s Requests for Admission to Jaronn Collins as follows. Mr. Collins is continuing
his search for relevant information and documents. All of the responses contained herein
are based upon the information and documents presently available to Mr. Collins at this
time. Mr. Collins anticipates that further investigation may produce information and
documents that may lead to additions or changes to the responses herein. Mr. Collins
makes the following responses in good faith and reserves the right to supplement his
answers and objections based upon any subsequently discovered information or
documents.

Inadvertent production by Mr. Collins of information or documents protected
from disclosure by the attorney-client privilege, the work-product doctrine, or any other
privilege, shall not constitute a waiver of any privilege or ground for objection to the
discovery, or to the use, of any such documents or information or any other documents or

information.

 
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-31 Filed: 02/17/21 Page: 2 of 5 PAGEID #: 2998

GENERAL OBJECTIONS

 

These general objections are expressly incorporated by reference into each of the
individual responses below.

1. Mr. Collins objects to each request to the extent it attempts to impose
obligations beyond those implied by the Ohio Rules of Civil Procedure.

2. Mr. Collins objects to each request to the extent it seeks information or
documents protected from discovery by any privilege or reason for absolute or
conditional exemptions from discovery available to Mr. Collins under applicable law,
including, but not limited to, the attorney-client privilege and the work-product doctrine.

3. Mr. Collins objects to each request to the extent that it imposes a duty on
Mr. Collins to obtain and provide Defendant with information or documents not presently
in Mr. Collins’ possession, custody, or control.

4. Mr. Collins objects to each request to the extent it is overly broad, unduly
burdensome, or not reasonably calculated to lead to the discovery of admissible evidence.

5. Mr. Collins objects to each request to the extent it fails to include any
temporal limitation or define a relevant time period.

RESPONSES TO REQUESTS FOR ADMISSION

 

Admission Request #1 Admit that Jaronn Collins did not see the September 14,
2016 police-involved shooting of Tyre King.

Response #1 Deny

Admission Request #2 Admit that Jaronn Collins was sixteen years old on
September 14, 2016.

Response #2 Admit

Admission Request #3 Admit that in the matter of Jn re .C., Franklin C.P. No. 17-
JU-5796, Jaronn Collins was found to be a delinquent minor by the Court of Common

 
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-31 Filed: 02/17/21 Page: 3 of 5 PAGEID #: 2999

Pleas for Franklin County, Ohio, and to have committed the September 14, 2016 robbery
of Michael Ames.

Response #3 Admit

Admission Request #4 Admit that, on February 27, 2019, in the matter of State of
Ohio v. Jaronn D. Collins, Franklin C.P. Case No. 18-CR-05-2271, Jaronn Collins was
deemed by the Court of Common Pleas for Franklin County, Ohio, to be incompetent to
stand trial due to his mental condition.

Response #4 Admit

Respectfully submitted,

/s/ Jonathan P. Misny

James B. Hadden (0059315), Trial Attorney

Jonathan P. Misny (0090673)

Murray Murphy Moul + Basil LLP

1114 Dublin Road

Columbus, OH 43215

Telephone: 614.488.0400

Facsimile: 614.488.0401

E-mail: hadden@mmmb.com
misny@mmmb.com

Counsel for Third-Party Defendant Jaronn
Collins

 
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-31 Filed: 02/17/21 Page: 4 of 5 PAGEID #: 3000

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing

was served this 11th day of September, 2019 via electronic mail upon the following:

Andrew D.M. Miller
Timothy J. Mangan
Westley M. Phillips
Assistant City Attorneys
City of Columbus, Department of Law
Zach Klein, City Attorney
77 North Front Street
Columbus, Ohio 43215
admmiller@columbus.gov
tjmangan@columbus.gov
wmphillips@columbus.gov

Elizabeth I. Cooke
Kimberly P. Jordan

OHIO STATE UNIVERSITY
MoRITZ COLLEGE OF LAW
55 West 12th Avenue
Columbus, Ohio 43210
cooke.62@osu.edu
jordan.723@osu.edu

Sean L. Walton

Chanda L. Brown

WALTON + BRown, LLP

395 E. Broad Street, Suite 200
Columbus, Ohio 43215
swalton@waltonbrownlaw.com
cbrown@waltonbrownlaw.com

Alycia N. Broz

Angelyne E. Lisinski

Sarah Spector Boudouris

P. Wilson Reiser

Arryn K. Miner

VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street, P. O. Box 1008
Columbus, Ohio 43216
anbroz@vorys.com
aelisinski@vorys.com
ssboudouris@vorys.com
pwresier@vorys.com
akminer@vorys.com

The undersigned hereby certifies that a true and accurate copy of the foregoing

was served this 11th day of September, 2019 via regular U.S. Mail, postage prepaid, upon

the following:

Demetrius Braxton

Inmate #4731130

Southern Ohio Correctional Facility
1724 OH-728

Lucasville, Ohio 45699

/s/ Jonathan P. Misny
Jonathan P. Misny (0090673)

 

 
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-31 Filed: 02/17/21 Page: 5 of 5 PAGEID #: 3001

 

VERIFICATION

STATE OF Ohio )
. ) ss:

COUNTY OF Frank lin )

 

I, Jaronn Collins, hereby swear and affirm that the foregoing responses to
Defendant Bryan Mason’s Requests for Admission are true and accurate to the best of my
knowledge and belief.

Further affiant sayeth naught.

on Zonp Callin

Jaronn Collins

+h
Swom to before me and subscribed in my presence this \\ day of

September , 2019.
ww 4s

Notary/Poblic

JONATHAN.P MAGNY
ne “Fea Al
“7 #B Bea yates StatealOhlo !
2 hdty ccccnrvaes ie 10 CRON Gee
, Sen 147,ORO, -

 

 
